Collins, J.
Concurring in the result herein, I deem it but proper to say that my views upon the main question in issue have been wholly changed since formed and expressed while serving as district judge, and upon the trial of an action in which was involved the right to have counted the vote cast upon the day of the general election in 1886, in a village organized as is the village of Madelia, and before the decision of this court in State v. Spaude, 37 Minn. 322, (34 N. W. Rep. 164,) in which I took no part, was made. The change mentioned has been brought about by a discussion and consideration of the case at bar, and of the evils which might follow should it be held *229that any part of one or more organized townships, having the statutory number of legal voters, may, by a majority vote, detach itself and establish a municipality, without any regard whatsoever to the rights or wishes of those who may happen to reside outside of the ambitious territory, and that thereafter, from time to time, “additional and adjacent territory,” upon the whim of its resident voters, may attach itself to the village without consulting its inhabitants, or anybody else, and thus finally wipe the parent township or townships entirely out of existence. To hold villages to be separate election districts is to decide that they are distinct municipal corporations for all purposes. I also prefer and do concur in the views of my brother Justice Mitchell upon the question discussed by him in his concurring opinion.